DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
The application has been amended as follows: 

1. (Currently Amended) A system for providing alerts to a mobile device comprising: 
at least one processor programmed or configured to: 
receive a location of a mobile device; 
predict that a payment transaction is to be made involving a transaction terminal based at least in part on the location of the mobile device, wherein when predicting that the payment transaction is to be made involving the transaction terminal, the at least one processor is programmed or configured to: 
identify a distance between the location of the mobile device and a location of the transaction terminal; 
the location of the transaction terminal to a predetermined distance; 
determine that the mobile device is within the predetermined distance of the location of the transaction terminal; 
predict that the payment transaction is to be made involving the transaction terminal based on determining that the mobile device is within the predetermined distance of the location of the transaction terminal; 
identify a plurality of transaction terminals that are within a predetermined distance to the location of the mobile device; 
identify the transaction terminal from the plurality of transaction terminals; and 
determine a category of the transaction terminal; 
identify an account of a plurality of accounts to be used in the payment transaction based at least in part on the location of the mobile device, wherein, when identifying the account for the payment transaction from the plurality of accounts, the at least one processor is programmed or configured to: 
identify the account for the payment transaction from the plurality of accounts based on the category of the transaction terminal; and 
provide an alert identifying the account of the plurality of accounts before the payment transaction is initiated. 

11. (Currently Amended) A method for providing alerts to a mobile device comprising: 
receiving, with at least one processor, a location of a mobile device; 
the at least one processor, that a payment transaction is about to be made involving a transaction terminal based at least in part on a distance between the location of the mobile device and a location of the transaction terminal being within a threshold, wherein predicting that the payment transaction is about to be made involving the transaction terminal comprises: 
identifying a distance between the location of the mobile device and the location of the transaction terminal; 
comparing the distance between the location of the mobile device and [[a]]the location of the transaction terminal to a predetermined distance; 
determining that the mobile device is within the predetermined distance of the location of the transaction terminal; 
predicting that the payment transaction is to be made involving the transaction terminal based on determining that the mobile device is within the predetermined distance of the location of the transaction terminal; 
identifying a plurality of transaction terminals that are within a predetermined distance to the location of the mobile device; 
identifying the transaction terminal from the plurality of transaction terminals; and 
determining a category of the transaction terminal; 
identifying, with the at least one processor, a first account to be used in the payment transaction based at least in part on the location of the mobile device based on determining that the payment transaction is about to be made involving the transaction terminal, wherein identifying the first account for the payment transaction comprises: 

providing, with the at least one processor, an alert identifying the first account to be used in the payment transaction before the payment transaction is initiated. 

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, single or in combination, teaches the combination of: 
“identify a plurality of transaction terminals that are within a predetermined distance to the location of the mobile device; 
identify the transaction terminal from the plurality of transaction terminals; 
determine a category of the transaction terminal; and 
identify an account of a plurality of accounts to be used in the payment transaction based at least in part on the location of the mobile device, wherein, when identifying the account for the payment transaction from the plurality of accounts, the at least one processor is programmed or configured to: 
identify the account for the payment transaction from the plurality of accounts based on the category of the transaction terminal”, as recited in claims 1, 11 and 17. 
Claims 2-5, 7-10, 12, 14-16, 19 and 20 depend, directly or indirectly from claims 1, 11 or 17, and are patentable based on their dependency.

Prior art, U.S. Patent Appl. Pub. No. 2014/0279474 (Evans et al.) discloses Multi-Purse One Card Transaction Apparatuses, Methods And Systems ("MPOC") that 
However, Evans et al. fails to teach the above patentable features. 
In addition, U.S. Patent Appl. Pub. No. 2015/0227934 (Chauhan) discloses a method and a system directed to location-based services within a wireless telecommunications or data communications network, and more particularly to other technical fields such as technologies used to authenticate secure payment card transactions, technologies to verify and validate payment card user identities, and for use with any application where the results of comparing two or more geographic locations has some utility or value. The method includes receiving information from a transaction device involving a payment card holder initiating a payment card transaction; identifying a location of the transaction device; identifying a location of a mobile device associated with the payment card holder; comparing the location of the transaction device with the location of the mobile device to determine a relative degree of proximity of the transaction device with the mobile device; and assessing the 
However, Chauhan fails to teach the above patentable features. 
Further, U.S. Patent Appl. Pub. No. 2014/0278892 (Collart) discloses a mobile wallet system including an account module comprising a physical memory database to store account information associated with a plurality of transaction devices issued to a consumer, a location module comprising a location device to determine location information of the consumer, a reward program module comprising a physical memory database to store reward information of a plurality of reward programs associated with the plurality of transaction devices, a payment method module executed on a computer processor to determine a transaction device of the plurality of transaction devices that maximizes a reward for the consumer based at least in part on the account information, the location information and the reward information, and a processing module executed on a computer processor to use the determined transaction device to complete a transaction to purchase products or services in order to maximize rewards for the consumer. 
However, Collart fails to teach the above patentable features. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402.  The examiner can normally be reached on M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.